[Cite as State v. Heidrick, 2012-Ohio-1739.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96822


                                       STATE OF OHIO
                                                 PLAINTIFF-APPELLEE

                                                  vs.


                                 JOSEPH P. HEIDRICK
                                                 DEFENDANT-APPELLANT



                                               JUDGMENT:
                                                AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-546366

        BEFORE: Kilbane, J., Boyle, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                       April 19, 2012
ATTORNEYS FOR APPELLANT

Timothy Young
State of Ohio Public Defender
Stephen P. Hardwick
Assistant Public Defender
250 East Broad Street, Suite 1400
Columbus, Ohio 43215

Robert L. Tobik
Cuyahoga County Public Defender
Cullen Sweeney
Assistant Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
Mark J. Mahoney
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

      {¶1} In this appeal, defendant-appellant, Joseph Heidrick, challenges the

sentence imposed following his convictions for unlawful sexual conduct with a minor and

corrupting another with drugs. For the reasons set forth below, we affirm.

      {¶2} On January 28, 2011, 31-year-old Joseph Heidrick was indicted pursuant to a

four-count indictment. Defendant was charged with importuning involving a 13-year-old

girl; unlawful sexual conduct with a 13-year-old girl; corrupting another with drugs; and

possessing criminal tools, with forfeiture specifications. On March 21, 2011, defendant

pled guilty to the charges of unlawful sexual conduct with a minor and corrupting another

with drugs, and the remaining charges were nolled.

      {¶3} On April 27, 2011, the trial court sentenced defendant to five years of

imprisonment, with five years of postrelease control supervision on the charge of

unlawful sexual conduct with a minor and one year of community control sanctions on the

charge of corrupting another with drugs. The trial court further ordered:

             Community control to commence upon release from prison.

            * * * It is therefore ordered that defendant is sentenced to 1
      year(s) of community control, under the supervision of the Adult
      Probation Department * * *.

      {¶4} Defendant appeals, assigning the following error for our review:

            The trial court erred by running Mr. Heidrick’s community
      control sanction consecutively to his prison term.

      {¶5} Within this assignment of error, defendant maintains that the trial court had

no authority to sentence him to serve a term of community control sanctions consecutive
to a prison term because such sentence interferes with the Adult Parole Authority’s

supervision of him following his release from prison.

      {¶6} Pursuant to R.C. 2953.08(G)(2)(a), our review is limited to determining if

there is “clear and convincing evidence to show that the record does not support the

sentencing court’s [action].”   See also State v. Ramsey, 6th Dist. No. WD-04-004,

2004-Ohio-5677.

      {¶7} We further note that R.C. 2929.13(A) states, in pertinent part, as follows:

      [A] court that imposes a sentence upon an offender for a felony may
      impose any sanction or combination of sanctions on the offender that
      are provided in sections 2929.14 to 2929.18 of the Revised Code.

      {¶8} This code section provides a trial court with discretion to impose a prison

term for one offense and community control sanctions for a separate offense. State v.

Randolph, 12th Dist. No. CA2003-10-262, 2004-Ohio-3350, ¶ 6-7; State v. Aitkens, 8th

Dist. Nos. 79851 and 79929, 2002-Ohio-1080, at 2; State v. Molina, 8th Dist. No. 83166,

2004-Ohio-1110, ¶ 10. The trial court may also order that the sentence of community

control be served consecutively to the prison term, i.e., begin upon the accused’s release

from prison. Ramsey, 6th Dist. No. WD-04-004, 2004-Ohio-5677, at ¶ 4; State v.

Kinder, 5th Dist. No. 03CAA12075, 2004-Ohio-4340, at ¶ 31.

      {¶9} As explained in Ramsey:

             This code section has been applied to mean a blended sentence is
      possible. * * * A blended sentence of this type is proper when it is
      imposed to be served consecutively. State v. Kinder * * *. Such a
      sentence is not inconsistent with R.C. 2929.13(B)(2), which provides
      guidance to the sentencing court for the choice of prison or control
      sanctions for a fourth or fifth degree felony. State v. Aitkens, * * *.
      Nothing in the sentencing guidelines appears to prohibit this type of
      blended sentence.       State v. Meredith, 4th Dist. No. 02CA5,
      2002-Ohio-4508, at ¶ 13. Accord, State v. Gray (June 30, 2000), 2d
      Dist. No. 99-CA-103.

      {¶10} Similarly, in Aitkens, this court explained:

             Although Aitkens argues that all four cases involved the forgery
      of checks, depending on the circumstances of each case the court could
      have found community control sanctions appropriate for two cases and
      prison terms appropriate for the other two, as R.C. 2929.13(A) allows
      this kind of disposition and is determinative of this appeal.

             ***

             That is exactly what the court did in this case; the court imposed

      a combination of sanctions on Aitkens including prison terms pursuant

      to R.C. 2929.14 and community control sanctions pursuant to R.C.

      2929.15. R.C. 2929.13(A) specifically authorizes a court to exercise its

      discretion in sentencing an offender to any sanction or combination of

      sanctions provided for by law.

See also State v. Marks, 8th Dist. No. 92548, 2009-Ohio-6306, ¶ 13.

      {¶11} Applying the foregoing, we conclude that the trial court acted within its

discretion and in accordance with the law in imposing a sentence of community control

consecutively to a term of imprisonment.

      {¶12} Further, although defendant cites to R.C. 2967.29 in support of his

argument, nothing in this code provision precludes the imposition of a blended sentence.

The assignment of error is without merit.

      {¶13} Judgment affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s convictions having

been affirmed, any bail pending appeal is terminated.




      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

MARY J. BOYLE, P.J., and
EILEEN A. GALLAGHER, J., CONCUR